


Exhibit 10.21

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made effective as of July
1, 2002 (“Effective Date”), by and between Peregrine Systems, Inc., a Delaware
corporation (“Company”) and Nicole Eagan (“Executive”).

 

The parties agree as follows:

 

1.                                       Employment. Company hereby employs
Executive, and Executive hereby accepts such employment, upon the terms and
conditions set forth herein.

 

2.                                       Duties.

 

2.1                                 Position. Executive is employed as Sr. Vice
President, Global Marketing and shall have the duties and responsibilities
assigned by Company’s Chief Executive Officer as may be reasonably assigned from
time to time. Executive shall perform faithfully and diligently all duties
assigned to Executive. Company reserves the right to modify Executive’s position
and duties at any time in its sole and absolute discretion.

 

2.2                                 Best Efforts/Full-time. Executive will
expend Executive’s best efforts on behalf of Company, and will abide by all
policies and decisions made by Company, as well as all applicable federal, state
and local laws, regulations or ordinances. Executive will act in the best
interest of Company at all times. Executive shall devote Executive’s full
business time and efforts to the performance of Executive’s assigned duties for
Company, unless Executive notifies the Chief Executive Officer in advance of
Executive’s intent to engage in other paid work and receives the Chief Executive
Officer’s express written consent to do so.

 

2.3                                 Work Location. Executive’s principal place
of work shall be located in San Diego, California, or such other location as the
parties may agree upon from time to time.

 

3.                                       At-Will Employment Relationship.
Executive’s employment with Company is at-will and not for any specified period
and may be terminated at any time, with or without Cause, by either Executive or
Company, subject to section 7 below and its subparts. No representative of
Company, other than the Chief Executive Officer, has the authority to alter the
at-will employment relationship. Any change to the at-will employment
relationship must be by specific, written agreement signed by Executive and
Company’s Chief Executive Officer. Nothing in this Agreement is intended to or
should be construed to contradict, modify or alter this at-will relationship.

 

4.                                       Compensation.

 

4.1                                 Base Salary. As compensation for Executive’s
performance of Executive’s duties hereunder, Company shall pay to Executive an
initial Base Salary of $200,000 per year, payable in accordance with the normal
payroll practices of Company, less required deductions for state and federal
withholding tax, social security and all other employment taxes and payroll
deductions. In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will earn the Base Salary
prorated to the date of termination.

 

--------------------------------------------------------------------------------


 

4.2                                 Incentive Compensation. Executive will be
eligible to receive incentive compensation, the terms, amount and payment of
which shall be determined by Company in its sole and absolute discretion.

 

4.3                                 Performance and Salary Review. Company will
periodically review Executive’s performance on no less than an annual basis.
Adjustments to salary or other compensation, if any, will be made by the Company
in its sole and absolute discretion.

 

5.                                       Customary Fringe Benefits. Executive
will be eligible for all customary and usual fringe benefits generally available
to executives of Company subject to the terms and conditions of Company’s
benefit plan documents. Company reserves the right to change or eliminate the
fringe benefits on a prospective basis, at any time, effective upon notice to
Executive.

 

6.                                       Business Expenses. Executive will be
reimbursed for all reasonable, out-of-pocket business expenses incurred in the
performance of Executive’s duties on behalf of Company. To obtain reimbursement,
expenses must be submitted promptly with appropriate supporting documentation in
accordance with Company’s policies.

 

7.                                       Termination of Executive’s Employment.

 

7.1                                 Termination for Cause by Company. Although
Company anticipates a mutually rewarding employment relationship with Executive,
Company may terminate Executive’s employment immediately at any time for Cause.
For purposes of this Agreement, “Cause” is defined as: (a) acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
Executive with respect to Executive’s obligations or otherwise relating to the
business of Company; (b) Executive’s material breach of this Agreement or
Company’s Invention and Non-Disclosure and Arbitration Agreement; (c)
Executive’s conviction or entry of a plea of nolo contendere for fraud,
misappropriation or embezzlement, or any felony or crime of moral turpitude or
dishonesty; (d) Executive’s willful neglect of duties as determined in the sole
and exclusive discretion of the Board of Directors; (e) Executive’s failure to
perform the essential functions of Executive’s position, with or without
reasonable accommodation, due to a mental or physical disability; (f) misconduct
by Executive that materially jeopardizes the Company’s right or ability to
operate its business; (g) Executive’s violation of any of the Company’s material
policies or procedures, including without limitation, Company’s Equal Employment
Opportunity and Anti-Harassment policies; or (h) Executive’s death. In the event
Executive’s employment is terminated in accordance with this subsection 7.1,
Executive shall be entitled to receive only the Base Salary then in effect,
prorated to the date of termination. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished. Executive will not be entitled to receive the Severance Payment
described in subsection 7.2 below.

 

7.2                                 Termination Without Cause by
Company/Severance. Executive’s employment is at-will and Company can terminate
the employment relationship at any time without Cause. In the event of such
termination without cause, Executive will receive the Base Salary then in
effect, prorated to the date of termination, and a “Severance Payment”
equivalent to one year of Executive’s Base Salary then in effect on the date of
termination, payable in accordance with Company’s regular payroll cycle,
provided that Executive: (a) compiles with all surviving provisions of this
Agreement as specified in subsection 13.8 below; (b) executes a full general
release acceptable to Company, releasing all claims, known or unknown, that
Executive may have against Company arising out of or any way related to
Executive’s employment or termination of employment with Company; (c) agrees to
provide transition assistance to

 

2

--------------------------------------------------------------------------------


 

Company, without further compensation, for 3 months following the termination of
the employment relationship; and (d) agrees, without further compensation, to
provide information and assistance as may reasonably be required in connection
with litigation in which Company or Executive is a party. In addition to the
Severance Payment, Company shall pay for Executive’s COBRA coverage during
payout period of the Severance Payment. All other Company obligations to
Executive will be automatically terminated and completely extinguished.

 

7.3                                 Voluntary Resignation by Executive.
Executive may voluntarily resign Executive’s position with Company, at any time
on sixty (60) days’ advance written notice. In the event of Executive’s
voluntary resignation, Executive will be entitled to receive the Base Salary and
employee benefits for the 60-day notice period. At the conclusion of the 60-day
period, all other Company obligations to Executive pursuant to this Agreement
will become automatically terminated and completely extinguished. In addition,
Executive will not be entitled to receive the Severance Payment described in
subsection 7.2 above. Company reserves the right to relieve Executive of
Executive’s duties during the 60-day notice period in which case Executive will
continue to receive salary and benefits as if Executive were actively working.

 

8.                                       No Other Agreements

 

8.1                                 No Prior Agreements Relating to Terms of
Employment and Severance. Executive and Company wish to replace and invalidate
any previously agreed upon terms of employment or severance obligations, and set
forth in this Agreement all of Company’s obligations to Executive concerning the
terms of Executive’s employment and severance. By signing this Agreement,
Executive agrees that any prior letters, memoranda, emails, or any other
agreements, whether written or verbal, relating to the terms of Executive’s
employment and Executive’s severance are invalid and superseded by this
Agreement.

 

8.2                                 Inapplicability to Option Grants. This
Agreement does not incorporate, supersede, or in any way affect stock option
grants between Company and Executive, which are governed by separate documents.

 

9.                                       No Conflict of Interest. During the
term of Executive’s employment with Company and during any period Executive is
receiving payments from Company pursuant to this Agreement, Executive must not
engage in any work, paid or unpaid, that creates an actual or potential conflict
of interest with Company.  Such work shall include, but is not limited to,
directly or indirectly competing with Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which Company is now engaged or in which
Company becomes engaged during the term of Executive’s employment with Company,
as may be determined by the Board of Directors in its sole discretion. If the
Board of Directors believes such a conflict exists during the term of this
Agreement, the Board of Directors may ask Executive to choose to discontinue the
other work or resign employment with Company. If the Board of Directors believes
such a conflict exists during any period in which Executive is receiving
payments pursuant to this Agreement, the Board of Directors may ask Executive to
choose to discontinue the other work or forfeit the remaining severance
payments. In addition, Executive agrees not to refer any client or potential
client of Company to competitors of Company, without obtaining Company’s prior
written consent, during the term of Executive’s employment and during any period
in which Executive is receiving payments from Company pursuant to this
Agreement.

 

3

--------------------------------------------------------------------------------


 

10.                                 Confidentiality and Proprietary Rights.
Executive agrees to read, sign and abide by Company’s Invention and
Non-Disclosure and Arbitration Agreement, which is provided with this Agreement
and incorporated herein by reference. Executive further agrees that the terms of
this Agreement are confidential, and that such terms are not to be disclosed to
anyone, including other Company employees and Company executives, but excluding
the Company’s Chief Executive Officer, the Company’s Senior Vice President,
Human Resources, and any member of the Company’s Audit Committee.

 

11.                                 Nonsolicitation. Executive understands and
agrees that Company’s employees and customers and any information regarding
Company employees and/or customers is confidential and constitutes trade
secrets.

 

11.1                           Nonsolicitation of Customers or Prospects.
Executive agrees that during the term of this Agreement and for a period of one
(1) year after the termination of this Agreement, Executive will not, either
directly or indirectly, separately or in association with others, interfere
with, impair, disrupt or damage Company’s relationship with any of its customers
or customer prospects by soliciting or encouraging others to solicit any of them
for the purpose of diverting or taking away business from Company.

 

11.2                           Nonsolicitation of Company’s Employees. Executive
agrees that during the term of this Agreement and for a period of one (1) year
after the termination of this Agreement, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Company’s business by soliciting, encouraging or attempting to
hire any of Company’s employees or causing others to solicit or encourage any of
Company’s employees to discontinue their employment with Company.

 

12.                                 Injunctive Relief. Executive acknowledges
that Executive’s breach of the covenants contained in sections 8-11
(collectively “Covenants”) would cause irreparable injury to Company and agrees
that in the event of any such breach, Company shall be entitled to seek
temporary, preliminary and permanent injunctive relief without the necessity of
proving actual damages or posting any bond or other security.

 

13.                                 General Provisions.

 

13.1                           Successors and Assigns. The rights and
obligations of Company under this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of Company. Executive shall not
be entitled to assign any of Executive’s rights or obligations under this
Agreement.

 

13.2                           Waiver. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

 

13.3                           Attorneys’ Fees. Each side will bear its own
attorneys’ fees in any dispute unless a statutory section at issue, if any,
authorizes the award of attorneys’ fees to the prevailing party.

 

13.4                           Severability. In the event any provision of this
Agreement is found to be unenforceable by an arbitrator or court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent

 

4

--------------------------------------------------------------------------------


 

permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

13.5                           Interpretation; Construction. The headings set
forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement. Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

 

13.6                           Governing Law. This Agreement will be governed by
and construed in accordance with the laws of the United States and the State of
California. Each party consents to the jurisdiction and venue of the state or
federal courts in San Diego, California, if applicable, in any action, suit, or
proceeding arising out of or relating to this Agreement.

 

13.7                           Notices. Any notice required or permitted by this
Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated: (a) by personal delivery when delivered personally;
(b) by overnight courier upon written verification of receipt; (c) by telecopy
or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

 

13.8                           Survival. Sections 8 (“No Conflict of Interest”),
10 (“Confidentiality and Proprietary Rights”), 11 (“Nonsolicitation”), 12
(Injunctive Relief”), 13 (“General Provisions”) and 14 (“Entire Agreement”) of
this Agreement shall survive Executive’s employment by Company.

 

14.                                 Entire Agreement. This Agreement, including
the Invention and Non-Disclosure and Arbitration Agreement incorporated herein
by reference constitutes the entire agreement between the parties relating to
this subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

NICOLE EAGAN

 

 

 

 

 

              /s/ Nicole Eagan

 

Dated:

8/7/02

 

 

3611 Valley Centre Dr.

 

 

 

San Diego, CA 92130

 

 

 

PEREGRINE SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

Dated:

8/7/02

 

By:

       /s/ Gary G. Greenfield

 

 

 

Gary G. Greenfield

 

 

 

Chief Executive Officer

 

 

 

3611 Valley Centre Drive

 

 

 

San Diego, CA 92130

 

 

5

--------------------------------------------------------------------------------


 

IV.                                 This Addendum will be governed by and
construed in accordance with the laws of the United States and the State of
California. Each party consents to the jurisdiction and venue of the state or
federal courts in San Diego, California, if applicable, in any action, suit, or
proceeding arising out of or relating to this Agreement.

 

V.                                     This Addendum and the Agreement,
including the Invention and Non-Disclosure and Arbitration Agreement
incorporated therein by reference, constitute the entire agreement between the
parties relating to this subject matter and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING ADDENDUM AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS ADDENDUM ON THE DATES SHOWN BELOW.

 

 

 

NICOLE EAGAN

 

 

 

 

 

 

Dated:

8/7/02

 

             /s/ Nicole Eagan

 

 

 

[Insert address]

 

 

 

 

 

PEREGRINE SYSTEMS, INC.

 

 

 

 

 

 

Dated:

8/7/02

 

By:

      /s/ Gary G. Greenfield

 

 

 

Gary G. Greenfield

 

 

Chief Executive Officer

 

 

3611 Valley Center Drive

 

 

San Diego, CA 92130

 

2

--------------------------------------------------------------------------------
